OPINION — AG — COUNTIES IN OKLAHOMA ARE AUTHORIZED TO EXPEND REVENUE SHARING MONIES FOR THE PURPOSE OF ACQUIRING A SITE AND/OR BUILDING TO PROVIDE COURTHOUSE OFFICE SPACE. PURSUANT TO THE PROVISIONS OF 60 O.S. 1976 Supp., 176 [60-176], COUNTIES CAN LEASE SUCH ACQUIRED SITE TO A PUBLIC TRUST WHERE THE PROPERTY TO BE LEASED IS NEEDED FOR THE EXECUTION OF PROPER TRUST PURPOSES. UNDER 19 O.S. 1971 401 [19-401], 19 O.S. 1971 402 [19-402], UPON A TERMINATION OF THE COUNTY COMMISSIONERS THAT SUFFICIENT COURTHOUSE SPACE IS NOT AVAILABLE, THE COUNTY COMMISSIONERS WOULD BE AUTHORIZED BY LEASE, ON A YEAR TO YEAR BASIS AT THE LOWEST POSSIBLE, SUITABLE ADDITIONAL COURTHOUSE SPACE IN A BUILDING OWNED AND OPERATED BY A PUBLIC TRUST FOR THAT PURPOSE. COUNTIES WOULD ALSO BE AUTHORIZED TO USE FEDERAL REVENUE SHARING MONIES TO FUND SUCH LEASE PAYMENTS. PURSUANT TO 60 O.S. 1976 Supp., 176 [60-176] ET SEQ. A PUBLIC TRUST CAN, IF PROPERLY AUTHORIZED IN THE TRUST INDENTURE CREATING THE TRUST, ISSUE REVENUE BONDS FOR THE PURPOSE OF FINANCING THE ACQUISITION, REMODELING, AND IMPROVEMENT OF A SUITABLE COURTHOUSE BUILDING TO BE LEASED TO THE COUNTY. THE USE OF FEDERAL REVENUE SHARING FUNDS, FOR ANY PURPOSE, BY A COUNTY WOULD BE SUBJECT TO THE PRIORITY EXPENDITURE REQUIREMENTS CONTAINED IN SECT. 103 OF THE STATE AND LOCAL FISCAL ASSISTANCE ACT OF 1972, PUBLIC LAW 91-512 CITE: 60 O.S. 1971 180.2 [60-180.2], 19 O.S. 1971 734 [19-734], OPINION NO. 73-121 (MIKE D. MARTIN)